503 F.2d 560
The ATCHISON, TOPEKA & SANTA FE RAILWAY COMPANY, Appellants,v.BENCHCRAFT, INC., et al., Appellees.
No. 74-1315.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 13, 1974.Decided Sept. 30, 1974, Rehearing Denied Oct. 16, 1974.

Sam D. Parker, Jack W. R. Headley, Joseph E. Stevens, Jr., and Daniel M. Dibble, Kansas City, Mo., for appellants.
George L. Gisler, Lex A. Passman, and Howard D. Lay, Kansas City, Mo., for appellees.
Before VOGEL, Senior Circuit Judge, and ROSS and WEBSTER, Circuit judges.
PER CURIAM.


1
Summary judgment in favor of Benchcraft, Inc., Delivery, Inc. and Capitol Truck Lines, Inc. is affirmed on the basis of the opinion of the District Court.  (Atchison, Topeka & Santa Fe Railway Co. v. Benchcraft, Inc., 381 F. Supp. 603 (W.D.Mo.1974)).  Judge Collinson has accurately stated the applicable law and has properly applied the law to the facts.  No purpose would be served in attempting to elaborate on his well considered opinion.


2
Affirmed.